           Case 1:20-cr-00330-AJN Document 44 Filed 08/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                  8/18/20
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                  –v–
                                                                     20-CR-330 (AJN)
  Ghislaine Maxwell,
                                                                          ORDER
                         Defendant.


ALISON J. NATHAN, District Judge:

        On August 17, 2020, the Defendant filed a letter motion seeking a modification of this

Court’s Protective Order, which the Court entered on July 30, 2020. Defendant also moves to

file that letter motion under seal. The Government’s opposition to Defendant’s letter motion is

hereby due Friday, August 21 at 12 p.m. The Defendant’s reply is due on Monday, August 24 at

12 p.m. The parties shall propose redactions to the letter briefing on this issue. Alternatively,

the parties shall provide support and argument for why the letter motions should be sealed in

their entirety.

        SO ORDERED.

 Dated: August 18, 2020
        New York, New York
                                                  ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
